Opinion of the Court
Darden, Judge:
The president’s inquiry into the prov-idency of accused’s plea of guilty to absence without leave, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886, does not include an itemizing of the essential elements of this offense. The procedure followed in this case would not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, 18 USCMA 535, 40 CMR 247. However, Astor’s own statement that defense counsel had explained each element and his later acknowledgment in mitigation that he had been absent without leave because of foot problems satisfy us that his plea of guilty was provident.
Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn and Judge Ferguson concur.